Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/13/2020 has been considered.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a process cartridge for use in an image forming apparatus and the process cartridge comprising a charging member having a conductive shaft and an elastic layer supported by the shaft, wherein the elastic layer has a matrix containing a first rubber, and a plurality of domains containing a second rubber and wherein the matrix is exposed on an outer surface of the elastic layer and forms a plurality of depressed portions, and wherein the plurality of domains include a domain exposed at a bottom section of the depressed portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/HOANG X NGO/Primary Examiner, Art Unit 2852